In an action seeking a trial de novo of the defendant’s uninsured motorist claim, the defendant appeals from an order of the Supreme Court, Kings *433County (Held, J.), dated June 19, 1996, which denied his motion pursuant to CPLR 510 (3) to change the place of trial of the action from Kings County to New York County.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to change the place of trial of the action based on the convenience of material witnesses (see, CPLR 510 [3]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.